Craweord, Justice.
The plaintiffs in error- sued the defendant in error to recover $750.00 which they alleged was due to their testator for services rendered in using his influence with the authorities of the Nashville and Chattanooga Eailroad Company, to dismiss certain criminal prosecutions pending against Wesley Neal, who was under indictment for larceny and fraudulent breach of trust, and in imminent danger of conviction for said crimes. It was further alleged that the prosecutions were dismissed and that the said sum of $750.00 remained of $2,000.00 which had been deposited as security for the appearance of the said Wesley, and which was to belong to plaintiffs’ testator, after the payment of the attorneys’ fees and costs, but which the said John Neal,
*706Jr., fraudulently took possession of and converted to his own use.
This case was dismissed on demurrer in the court below, and that ruling is the error complained of here. The cause of action as set out in this declaration evidently shows a contract tending to obstruct the course of public justice, and being such a contract, was contrary to public policy, and therefore illegal and void. It is alleged that the party was under indictment and in imminent danger of being convicted for larceny and a fraudulent breach of trust, and being in that condition, the testator was to use his influence with the prosecutors to have the same dismissed, and in which he was successful.
If that is not a contract for the purpose of obstructing the due course of public justice in its effort to punish crime, one could scarcely be found. It is sufficient to defeat such a contract if there be a bona fide charge against one for felony. It is a high requirement of public policy that felonies shall be punished, and the law frowns upon any attempt to suppi'ess investigation. 39 Ga., 89 ; 3 Kelly, 176.
“Public morals, public justice and the well established principles of all judicial txdbunals alike, forbid the interposition of courts of justice to lend their aid to the enfoi’cement of such contracts.” 4 Peters, 184.
Judgment affixuned.